Exhibit 10.2

 
 
 

 [enterlogic.gif]  
Enterologics, Inc.
20 East Sunrise Highway 
Suite 202
Valley Stream, NY 11581
Telephone: 516 303-8181
Facsimile: 516-706-0027
                 

 
 
September 1, 2010
 
New York Health Care, Inc.
1850 McDonald Avenue
Brooklyn, NY 11223
 
Attn: Mr. Murry Englard, Chief Executive Officer
 
Re:    Withdrawal of Letter of Intent for the Purchase of Certain Assets of
BioBalance, LLC 
 
Dear Mr. Englard:
 
On June 15, 2010, Enterologics, Inc., a Nevada corporation (“Enterologics”),
entered into a binding letter of intent (“LOI”) with New York Health Care, Inc.,
a New York corporation (“Seller”), and BioBalance LLC, a Delaware limited
liability company (the “Company”), setting forth the terms pursuant to which
Enterologics would acquire from Seller all of the Company’s intellectual
property rights and property relating to biotherapeutic agents for the treatment
of various gastrointestinal disorders (collectively, the “Assets”).
 
Among the terms of the Letter of Intent were:
 
a)  
At the consummation of the transactions contemplated herein (the “Closing”),
Seller and/or the Company would sell to Buyer all the Assets, free and clear of
all liens, claims or other encumbrances; and

 
b)  
The Closing will be conditional upon the conditions set forth in such Definitive
Agreement, including without limitation, approval of the transaction and
definitive agreements by the Boards of Directors of each of Seller and Buyer,
receipt of any necessary consents and approvals of third parties, including
without limitation, the receipt by Seller of a fairness opinion regarding this
transaction, the requisite financial information of the Company, signed waivers
of such agreements when both parties agree to proceed without consent and other
customary conditions.

 
 
 

--------------------------------------------------------------------------------

 
 
On July 14, 2010, Hamilton Partners, LLP, a New Jersey limited partnership,
filed a double derivative action lawsuit in Delaware Chancery Court, seeking to
block the transaction that is the subject of our mutual Letter of Intent.
Sometime thereafter, Enterologics was informed of the suit but has not been
updated about its status, nor about the plans of New York Health Care, Inc. to
facilitate a closing as called for in the binding letter of intent.
 
As a result of this lawsuit, Enterologics believes that it will be challenging
for New York Health Care to meet the terms of the Letter of Intent, especially
the terms labeled (a) and (b) above.
 
Further, the development of the biotherapeutic agent that comprises the key
asset of BioBalance LLC is time-sensitive. The lawsuit will surely delay the
ability of this biotherapeutic agent to enter into clinical trials, which are
necessary for it to obtain regulatory approval for marketing. The litigants’
action has the effect of “shelving” the product, unless BioBalance can obtain
the financing to continue its development independently, thereby depriving the
“orphan” population of pouchitis sufferers of a new treatment option for the
foreseeable future. This collateral damage created by the lawsuit is especially
unfortunate, because there is now no approved therapy for pouchitis, a
debilitating condition. Further, given the competitive activities related to
probiotics in the marketplace and other pouchitis-related novel therapies in
development by others, the delays promised by the lawsuit would increase the
cost to develop and market the BioBalance technology. As such, the lawsuit has
the potential to irreparably harm the value of the asset which Enterologics
wished to acquire, rendering it valueless for our commercial development
program, and, indeed, for BioBalance LLC, which will likely be unable to pursue
its continued development.
 
Given the inability of New York Health Care to meet the terms of closing as
outlined above and the impairment in the value of the BioBalance assets due to
the delays arising as a consequence of the lawsuit, Enterologics must
regretfully withdraw its Letter of Intent.
 
 

  Very truly yours,           ENTEROLOGICS, INC.          
 
By:
/s/ Robert A. Hoerr     Name: Robert A. Hoerr, MD, PhD     Title:  President    
     

 
 
 